                                          Case 3:19-cv-02881-WHA Document 74 Filed 06/25/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10     ISSAC WOLF,
                                  11                    Plaintiff,                             No. C 19-02881 WHA

                                  12             v.
Northern District of California
 United States District Court




                                  13     University Professional & Technical                   GRANTING PARTIES' JOINT
                                         Employees, Communications Workers of                  MOTION TO SET SUMMARY
                                  14     America Local 9119; Janet Napolitano, in              JUDGMENT BRIEFING SCHEDULE
                                         her official capacity as President of the
                                  15     University of California; and Xavier
                                         Becerra, in his official capacity as Attorney
                                  16     General of California,
                                  17                    Defendants.

                                  18
                                  19          This order hereby GRANTS the parties’ stipulation to set the summary judgment briefing

                                  20   schedule as outlined in their proposed schedule (see Dkt. No. 73). Moreover, this order hereby

                                  21   DENIES the parties’ motion to stay (see Dkt. No. 72) in light of their stipulation.

                                  22          IT IS SO ORDERED.

                                  23

                                  24     Dated: June 25, 2020.

                                  25

                                  26
                                                                                                 WILLIAM ALSUP
                                  27                                                             UNITED STATES DISTRICT JUDGE
                                  28
